DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13, the term ‘bottom end’ is relative to what? This depends on orientation. The phrase ‘having an orifice structure providing an orifice outlet disposed therein’ is totally unclear. The ’orifice structure’ is an ‘opening or hole?’ What ‘provides’ this? The funnel or orifice structure? How? Disposed ‘therein’ refers to what? It seems clearer to say ‘a structure having a through bore with an orifice outlet.’ What is ‘an offset distance of the orifice outlet?’ Is this distance the distance between the end of the funnel and the end orifice outlet?
Claim 16, the terms ‘top end’ and ‘bottom end’ are relative to what? This depends on orientation. Is the funnel mouth, funnel and stem all part of the funnel? Or is the funnel made of the funnel mouth and stem? Line 2 says the ‘funnel mouth is as a ‘top end’ of the funnel so is the funnel a 
Claim 20, what part of the ‘funnel’ is the plug connected to? How does ‘adjusting the threaded connection’ adjust the offset distance? Same for claim 30.
Claims 22-23 do not further limit the method claim 18 as none of the method steps are correlated with the specimen holder structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-19,21,24-29 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Ohashi-8459582.
Ohashi discloses 13. (Original) A method of abrading a specimen 6, comprising: positioning a specimen 6 at a select distance below a bottom end of a funnel 10, the funnel 10 having an orifice structure 9 providing an outlet orifice 27 disposed therein; adjusting an offset distance via actuator 22, 
14, (Original) The method of claim 13, wherein the removing the spent abrasive material comprises removing the spent abrasive material 7 through an exhaust tube 12 connected to an opening 11 in the funnel 10 and measuring via 16 a vacuum pressure in the exhaust tube.  
15. (Original) The method of claim 14, wherein the removing the spent abrasive material further comprises adjusting a flow rate of pump 17 via motor 18 out of the exhaust tube 12 such that the vacuum pressure measured via 16 in the exhaust tube is controlled to a select level (col 10, lines 1-8).  
16. (New) The method of claim 13, wherein the funnel further comprises: a funnel mouth 21 with a bore (at bottom connected to 14), wherein the funnel mouth is a top end of the funnel (see Fig 1); and a funnel stem 10 comprising a bore (inside-Fig 1) and a bottom end near specimen 6 (Fig 1), wherein the bore of the funnel stem is aligned with and in communication with via 14 the bore of the funnel (mouth) 21 (Fig 1) and the bottom end of the funnel stem is the bottom end of the funnel near specimen 6 (Fig 1), wherein the orifice structure 9 is disposed within the bore of the funnel stem 10 and comprises a through-bore and an outlet orifice 27 positioned distal from the funnel mouth.  
17. (New) The method of claim 16, wherein the vacuum line 12 is connected to the funnel stem 10.  
18. (New) The method of claim 17, wherein the abrasive material 7 passes through the bore of the funnel mount 21, through the through-bore of the orifice structure 9 (via 14), through the bore of the funnel stem 10, and onto the specimen 6 (see Fig 1).  

21. (New) The method of claim 18, wherein a bottom portion of the funnel stem 10 is received in an upper receptacle 10a of a fixture, wherein the specimen 6 is disposed in the fixture (Fig 1).  
24. (New) The method of claim 13, wherein the vacuum line 12 has an adjustable vacuum pressure via pump 17 and motor 18.  
25. (New) The method of claim 24, wherein the vacuum line 12 comprises an exhaust tube connected to an opening 11 in the funnel 10.  
26. (New) The method of claim 25, wherein the vacuum line 12 further comprises at least one port (where gauge 16 connects-Fig 1) in the exhaust tube 12 for measuring via 16 vacuum pressure in the exhaust tube 12.  
27. (New) The method of claim 26, wherein the vacuum line 12 further comprises a valve (motor 18) for adjusting a flow rate out of the exhaust tube.  
28. (New) The method of claim 27, wherein the vacuum line 12 further comprises a vacuum pump 17 in communication with the exhaust tube through the valve/motor 18.  
29. (New) The method of claim 13, wherein the orifice structure 9 comprises a plug (9 fits within chamber wall 10c) having a through-bore.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi, alone.
Ohashi discloses the claimed invention as detailed above but does not discloses the particulars of the fixture for holding the specimen. However, the particulars of the fixture according to claims 22 and 23 do not further limit the method claim 18 as there is no structural relation or method steps connecting the fixture to the prior method claims. Therefore, structural details of the fixture are a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention.

Claims 20,30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Simon-2002/0169461.
	Ohashi discloses the claimed invention, as detailed above, but does not disclose wherein the plug is coupled to the funnel by a threaded connection, and wherein the adjusting of the offset distance of the outlet orifice comprises adjusting the threaded connection. However, Simon teaches a sandblasting method by using a funnel mouth 32 for supplying abrasive down through the funnel mouth and into a stem 33 having an orifice structure/tube/plug 34 that is couple to funnel 33 by a threaded connection 35 and adjusting the distance of the bottom of the plug by adjusting the threaded connection 35 [0038].  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the structure/plug 9 of Ohashi with an adjustable threaded connection, as taught by Simon, in order to simplify the positioning device without the need for a motor but maintaining accurate adjustment.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar sandblasting devices with abrasive hoppers and feeding structures.

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 25, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723